Case: 17-41116    Document: 00514605839        Page: 1   Date Filed: 08/17/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 17-41116
                                                                            FILED
                                                                      August 17, 2018
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk

             Plaintiff - Appellee

v.

HENRY FRANKLIN REDDICK,

             Defendant - Appellant




                Appeal from the United States District Court
                     for the Southern District of Texas


Before KING, SOUTHWICK, and HO, Circuit Judges.
JAMES C. HO, Circuit Judge:
      Private businesses and police investigators rely regularly on “hash
values” to fight the online distribution of child pornography. Hash values are
short, distinctive identifiers that enable computer users to quickly compare the
contents of one file to another. They allow investigators to identify suspect
material from enormous masses of online data, through the use of specialized
software programs—and to do so rapidly and automatically, without the need
for human searchers.
      Hash values have thus become a powerful tool for combating the online
distribution of unlawful aberrant content.         The question in this appeal is
whether and when the use of hash values by law enforcement is consistent with
    Case: 17-41116    Document: 00514605839     Page: 2   Date Filed: 08/17/2018



                                 No. 17-41116
the Fourth Amendment. For the Fourth Amendment concerns not efficiency,
but the liberty of the people “to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures.” There is no precedent in
our circuit concerning the validity of these investigative tools under the Fourth
Amendment, and to our knowledge no other circuit has confronted the precise
question before us.   This case therefore presents an opportunity to apply
established Fourth Amendment principles in this new context.
      One touchstone of our Fourth Amendment jurisprudence is that the
Constitution secures the right of the people against unreasonable searches and
seizures conducted by the government—not searches and seizures conducted
by private parties. Under the private search doctrine, the Fourth Amendment
is not implicated where the government does not conduct the search itself, but
only receives and utilizes information uncovered by a search conducted by a
private party.
      The private search doctrine decides this case.        A private company
determined that the hash values of files uploaded by Mr. Reddick corresponded
to the hash values of known child pornography images. The company then
passed this information on to law enforcement. This qualifies as a “private
search” for Fourth Amendment purposes. And the government’s subsequent
law enforcement actions in reviewing the images did not effect an intrusion on
Mr. Reddick’s privacy that he did not already experience as a result of the
private search. Accordingly, we affirm the judgment of the district court.
                                       I.
      In technical terms, a hash value is “an algorithmic calculation that yields
an alphanumeric value for a file.” United States v. Stevenson, 727 F.3d 826,
828 (8th Cir. 2013). More simply, a hash value is a string of characters
obtained by processing the contents of a given computer file and assigning a
sequence of numbers and letters that correspond to the file’s contents. In the
                                       2
    Case: 17-41116    Document: 00514605839     Page: 3   Date Filed: 08/17/2018



                                 No. 17-41116
words of one commentator, “[t]he concept behind hashing is quite elegant: take
a large amount of data, such as a file or all the bits on a hard drive, and use a
complex mathematical algorithm to generate a relatively compact numerical
identifier (the hash value) unique to that data.” Richard P. Salgado, Fourth
Amendment Search and the Power of the Hash, 119 Harv. L. Rev. F. 38, 38
(2005).
      Hash values are regularly used to compare the contents of two files
against each other.    “If two nonidentical files are inputted into the hash
program, the computer will output different results. If the two identical files
are inputted, however, the hash function will generate identical output.” Orin
S. Kerr, Searches and Seizures in a Digital World, 119 Harv. L. Rev. 531, 541
(2005). Hash values have been used to fight child pornography distribution,
by comparing the hash values of suspect files against a list of the hash values
of known child pornography images currently in circulation. This process
allows potential child pornography images to be identified rapidly, without the
need to involve human investigators at every stage.
                                       II.
      Henry Reddick uploaded digital image files to Microsoft SkyDrive, a
cloud hosting service.     SkyDrive uses a program called PhotoDNA to
automatically scan the hash values of user-uploaded files and compare them
against the hash values of known images of child pornography.             When
PhotoDNA detects a match between the hash value of a user-uploaded file and
a known child pornography hash value, it creates a “CyberTip” and sends the
file—along with the uploader’s IP address information—to the National Center
for Missing and Exploited Children (NCMEC).
      In early 2015, Microsoft sent CyberTips to NCMEC based on the hash
values of files that Reddick had uploaded to SkyDrive. Based on location data
derived from the IP address information accompanying the files, NCMEC
                                       3
    Case: 17-41116      Document: 00514605839     Page: 4    Date Filed: 08/17/2018



                                  No. 17-41116
subsequently forwarded the CyberTips to the Corpus Christi Police
Department.     Upon receiving the CyberTips, police detective Michael Ilse
opened each of the suspect files and confirmed that each contained child
pornography. Shortly thereafter, Detective Ilse applied for and received a
warrant to search Reddick’s home and seize his computer and related
materials. This search uncovered additional evidence of child pornography in
Reddick’s possession.
      Reddick was indicted for possession of child pornography in violation of
18 U.S.C. § 2252(a)(2) and (b)(1). Following his indictment, Reddick initially
pled not guilty and moved to suppress all the evidence of child pornography.
He alleged that Detective Ilse’s warrantless opening of the files associated with
the CyberTips was an unlawful search. He further claimed that any evidence
of child pornography found in his home should be suppressed under the
exclusionary rule, since the initial review of the suspect files was improper.
      The district court denied his motion. Reddick subsequently pled guilty,
while retaining the right to appeal the denial of his suppression motion. In
denying Reddick’s motion, the district court “assume[d] without deciding that
Officer Ilse’s viewing of the file images . . . invaded a constitutional expectation
of privacy, exceeded the scope of Microsoft Skydrive’s hash value search, and
did not fall into any exception to the warrant requirement.”            The court
nevertheless concluded that “the evidence here support[ed] the good faith
exception to the exclusionary rule.”         Accordingly, the court found no
justification to suppress the evidence of child pornography found in Reddick’s
home.
      As a general rule, “[w]e may affirm the district court’s ruling on a motion
to suppress ‘based on any rationale supported by the record.’” United States v.
Wise, 877 F.3d 209, 215 (5th Cir. 2017) (citation omitted). Consistent with this
rule, we affirm the denial of the motion to suppress on a ground broader than
                                         4
     Case: 17-41116       Document: 00514605839          Page: 5     Date Filed: 08/17/2018



                                       No. 17-41116
the one invoked by the district court—namely, that under the private search
doctrine, Officer Ilse’s viewing of the file images did not violate the Fourth
Amendment.
                                             III.
       Under the private search doctrine, “the critical inquiry under the Fourth
Amendment is whether the authorities obtained information with respect to
which the defendant’s expectation of privacy has not already been frustrated.”
United States v. Runyan, 275 F.3d 449, 461 (5th Cir. 2001). The question
presented here, then, is whether, by the time Detective Ilse viewed the suspect
image files, Reddick’s expectation of privacy in his computer files had already
been thwarted by a private third party. 1
       The Supreme Court’s decision in United States v. Jacobsen, 466 U.S. 109
(1984), guides our analysis.          In Jacobsen, employees of Federal Express
observed that one of its packages had been damaged in transit. They opened
the package and discovered a white powder.                  In response, the employees
contacted the Drug Enforcement Administration.                     DEA agents conducted
chemical field tests on the white powder and determined that the power was
cocaine. The government then used the test results to obtain a warrant and
arrest the package’s intended recipients, who subsequently challenged the
government’s actions as unconstitutional.
       The Court held that the agents’ actions did not violate the Fourth
Amendment. “Once frustration of the original expectation of privacy occurs,
the Fourth Amendment does not prohibit governmental use of the now-
nonprivate information.” Id. at 117. Any expectation of privacy the recipients


       1  We assume without deciding that Reddick indeed had a legitimate expectation of
privacy in the computer files at issue. As the district court correctly noted, “the most useful
evidence on which to make the determination” of whether Reddick’s expectation of privacy
was reasonable—“the end user agreement governing Reddick’s use of Microsoft Skydrive”—
is not in the record.
                                              5
    Case: 17-41116    Document: 00514605839     Page: 6   Date Filed: 08/17/2018



                                No. 17-41116
might have had in the package’s contents was abrogated when the Federal
Express employees opened and searched the package and discovered the white
powder. The government’s subsequent use of that information—its test to
discern the powder’s chemical composition—infringed no expectation of
privacy that had not already been infringed.
      So too here.   When Reddick uploaded files to SkyDrive, Microsoft’s
PhotoDNA program automatically reviewed the hash values of those files and
compared them against an existing database of known child pornography hash
values. In other words, his “package” (that is, his set of computer files) was
inspected and deemed suspicious by a private actor. Accordingly, whatever
expectation of privacy Reddick might have had in the hash values of his files
was frustrated by Microsoft’s private search.
      When Detective Ilse first received Reddick’s files, he already knew that
their hash values matched the hash values of child pornography images known
to NCMEC. As our court has previously noted, hash value comparison “allows
law enforcement to identify child pornography with almost absolute certainty,”
since hash values are “specific to the makeup of a particular image’s data.”
United States v. Larman, 547 F. App’x 475, 477 (5th Cir. 2013) (unpublished).
See also United States v. Sosa-Pintor, 2018 WL 3409657, at *1 (5th Cir. July
11, 2018) (unpublished) (describing a file’s hash value as its “unique digital
fingerprint”).
      Accordingly, when Detective Ilse opened the files, there was no
“significant expansion of the search that had been conducted previously by a
private party” sufficient to constitute “a separate search.” Walter v. United
States, 447 U.S. 649, 657 (1980). His visual review of the suspect images—a
step which merely dispelled any residual doubt about the contents of the files—
was akin to the government agents’ decision to conduct chemical tests on the
white powder in Jacobsen. “A chemical test that merely discloses whether or
                                      6
    Case: 17-41116   Document: 00514605839     Page: 7   Date Filed: 08/17/2018



                                No. 17-41116
not a particular substance is cocaine does not compromise any legitimate
interest in privacy.” 466 U.S. at 123. This principle readily applies here—
opening the file merely confirmed that the flagged file was indeed child
pornography, as suspected. As in Jacobsen, “the suspicious nature of the
material made it virtually certain that the substance tested was in fact
contraband.” Id. at 125.
      Significantly, there is no allegation that Detective Ilse conducted a
search of any of Mr. Reddick’s files other than those flagged as child
pornography.   Contrast a Tenth Circuit decision authored by then-Judge
Gorsuch. See United States v. Ackerman, 831 F.3d 1292 (10th Cir. 2016). In
Ackerman, an investigator conducted a search of an email and three
attachments whose hash values did not correspond to known child
pornography images. 831 F.3d at 1306. The Tenth Circuit reversed the district
court’s denial of a motion to suppress accordingly. Id. at 1309. Here, by
contrast, Detective Ilse reviewed only those files whose hash values
corresponded to the hash values of known child pornography images, as
ascertained by the PhotoDNA program. So his review did not sweep in any
“(presumptively) private correspondence that could have contained much
besides potential contraband.” Id. at 1307.
                                    ***
      The exact issues presented by this case may be novel. But the governing
constitutional principles set forth by the Supreme Court are not.          The
government effectively learned nothing from Detective Ilse’s viewing of the
files that it had not already learned from the private search. Accordingly,
under the private search doctrine, the government did not violate Reddick’s
Fourth Amendment rights. We affirm the judgment of the district court.




                                      7